Citation Nr: 1641752	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  10-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for residuals of a lower back injury.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge.  That same month, the Veteran submitted a statement indicating that he was unable to make the trip to participate in the hearing.  He asked the Board to make a decision on his appeal based on the information he provided.  Therefore, the Board hearing request is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lower back injury, bilateral knee condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to service connection for skin cancer.

2.  The Veteran's peripheral neuropathy did not manifest within one year after the date of his last exposure to herbicides, and there is no evidence of record linking his currently diagnosed peripheral neuropathy to active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to service connection for skin cancer have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran submitted a statement dated May 2016 in which he wrote that he was not sure why his service connection claim for skin cancer was "still on this list of disagreement."  The Veteran stated that he did not have skin cancer.  In a June 2016 VA Form 9, which responded to a May 2016 supplemental statement of the case, the Veteran specifically stated that he was only appealing the issues of entitlement to service connection for a low back injury L-4 (lumbar strain), hypertension, peripheral neuropathy, and bilateral knee pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for skin cancer and it is dismissed.

III.  Service Connection

The Veteran generally maintains that he has peripheral neuropathy of the bilateral upper and lower extremities which is related to his active duty service.  He has speculated that his neuropathy may be due to either Agent Orange exposure while in Vietnam or due to exposure to chemicals while working on aircraft.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA regulations provide that certain disorders, including early-onset peripheral neuropathy, associated with in-service herbicide agent exposure, may be presumed service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  For a disease not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and by removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted that it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran's DD-214 does show that his last overseas tour was in Vietnam, and he served in Indochina or Korea on two occasions from March 2, 1967 to March 1, 1968, and then again from July 21, 1969 to September 28, 1971.  His primary military occupational specialty (MOS) was that of an aircraft maintenance supervisor, and his secondary specialty was that of a helicopter tech I inspector.  Thus, exposure to herbicides is presumed. 

Service treatment records show no evidence of any complaints, treatment or diagnosis of peripheral neuropathy while in service.  A February 1971 neurosurgery consultation sheet noted the Veteran had left lumbosacral pain radiating to the left thigh and leg.  The examiner provided an impression of "LBS," presumably, lower back syndrome.  A separate record dated that same month noted an impression of low back strain.  There was no mention of peripheral neuropathy.  

Post-service private treatment records reflect that the Veteran has been diagnosed with unspecified idiopathic peripheral neuropathy.  See February 2013 treatment record from R.V. D., M.D.  However, the Veteran has not presented any evidence showing that his peripheral neuropathy manifested within one year of discharge from service or was otherwise related to his active duty service.  Therefore, the Board finds that service connection is not warranted on either a direct or presumptive basis and must be denied.

The Veteran himself has provided seemingly inconsistent statements on when his peripheral neuropathy began.  In his April 2009 Application for Compensation and/or Pension (VA Form 21-526), the Veteran stated that his peripheral neuropathy began in March 1967.  In his December 2009 Notice of Disagreement (NOD), the Veteran stated that he first noticed his peripheral neuropathy in 1992, "but it could have been present long before that."  He also stated in his NOD that his symptoms have been progressively worsening, and he was taking medications to combat his symptoms.  In a May 2016 statement, the Veteran said his peripheral neuropathy started bothering him "perhaps for the past 12 years."  He stated he has been taking some form of medication similar to Lyrica, and presently he was taking Gabapentin two or three times a day.  The Veteran also stated his doctor has told him that "no one really knows what causes" peripheral neuropathy "but one of the precursors is arthritis mainly in the form of gout."  The Veteran stated he could not pinpoint when he started getting gout attacks, but said he has been taking Allopurinol and Probenecid for at least 30 years.  The Board finds the Veteran's statements as to the onset date of his peripheral neuropathy are not probative in light of these discrepancies.

The Board acknowledges the Veteran's belief that his peripheral neuropathy may be related to exposure to Agent Orange or other chemicals in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for skin cancer is dismissed.

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran maintains that he developed a back disability as the result of his involvement in a helicopter crash while in service.  His available service treatment records reflect that in April 1959, he was involved in a helicopter crash.  He sustained an abrasion to the left hip and left great toe, as well as a traumatic hematoma to the right eye.  In a November 1967 Report of Medical History, the Veteran denied a history of recurrent back pain.  An October 1970 treatment record noted the Veteran complained of low back pain for three weeks.  The record noted no history of trauma, there was no radiation, and an impression of chronic lumbar strain was noted.  The Veteran was prescribed bed rest.  Service treatment records dated in February 1971 noted the Veteran's complaints of frequent episodes of low back pain.  An impression of low back strain was noted.  In a January 1972 Report of Medical History, the Veteran endorsed a history of recurrent back pain.

In July 2009, the Veteran was afforded a VA examination for his back.  He was noted to have a diagnosis of lumbar arthritis.  The VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's low back disability was caused by or a result of injury.  In support of his opinion, the examiner stated "unable to find nexus, chronicity, documentation of lumbar spine injury at time of helo crash in" service medical records.  The VA examiner also stated that there was no L-4 pathology noted on the spine x-ray by the radiologist.  Further, the examiner stated the more likely etiology of the Veteran's claimed conditions were the more common causes of arthritis such as post-service occupation, aging, comorbid medical conditions, or a post-service injury.

The July 2009 VA examiner notes in his rationale that he was unable to find evidence of a nexus or chronicity in the Veteran's service medical records.  However, the examiner does not address the above-noted service treatment records which document several instances in which the Veteran complained of recurrent back pain.  These service treatment records tend to support the Veteran's statements that he has had recurrent back problems since active duty service.  As such, a more thorough opinion should be obtained.

As for the Veteran's service connection claims for a bilateral knee condition and hypertension, his service treatment records reflect that in October 1962 and January 1972 Reports of Medical History, the Veteran endorsed a history of experiencing a "trick" or locked knee.  Further, a January 1974 consultation sheet noted the Veteran's blood pressure was higher than normal prior to his retirement from active duty service.  The record noted that the Veteran was asked to get blood pressure readings on three different days in order to "clear" his physical.  In his May 2016 statement, the Veteran said he has been on some kind of medication for high blood pressure since 1974.  In light of these service treatment records and the Veteran's statements, medical opinions as to the nature and etiology of his claimed bilateral knee condition and hypertension are necessary to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Given the Veteran's age, the medical opinions should be provided based on a review of the complete record.  If the opinion providers determine that an opinion cannot be provided without an examination, the Veteran should be afforded one.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, forward the claims folder, with copies of all pertinent records, to an appropriate VA examiner to obtain a medical opinion as to the nature and likely etiology of the claimed back condition.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of back problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset in service or is otherwise related to active duty service. The examiner should consider and address the Veteran's statements that he began experiencing back pain and problems following an in-service helicopter crash in April 1959.  The VA examiner should also address service treatment records dated in October 1970 and February 1971 which reflect the Veteran's complaints of recurrent back pain in service, a January 1972 Report of Medical History in which the Veteran endorsed a history of recurrent back pain, as well as the Veteran's statements that he has been dealing with these back problems ever since.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for the examination.  

3.  Forward the claims folder, with copies of all pertinent records, to an appropriate VA examiner to obtain a medical opinion as to the nature and likely etiology of the claimed bilateral knee condition.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of bilateral knee problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed knee disability had its onset in service or is otherwise related to active duty service. The examiner should consider and address the Reports of Medical History dated October 1962 and January 1972 in which the Veteran endorsed a history of "trick" or locked knee in service.
 
A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for the examination.  

4.  Forward the claims folder, with copies of all pertinent records, to an appropriate VA examiner to obtain a medical opinion as to the nature and likely etiology of the claimed hypertension.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in service or is etiologically related to his active duty military service?  The examiner should address the Veteran's reports of having taken some form of blood pressure medication since 1974, as well as a January 1974 service treatment record which noted the Veteran's blood pressure needed to be retested because it was high.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for the examination.  

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


